Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	EXAMINER’S NOTE: The claims have been reviewed and considered under the new guidance pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG 2019) issued January 7, 2019.
3.	This is in response to Applicant’s amendment filed on 08 December 2020. Claims 1, 3-8, and 11-13 have been amended. Claims 1-13 remain pending. 

Response to Arguments
Applicant’s arguments, see pages 1-3, filed 08 December 2020, with respect to the rejection(s) of claim(s) 1-3 and 6-13 in view of Britt et al. and Brisebois et al. have been fully considered, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The newly added claim limitation – “for each generated instant messaging account, uniquely associating a fake phone number with the generated instant messaging account” is taught and disclosed in the Motosaka et al. reference.
2.	Therefore, claims 1-13 is rejected under 35 U.S.C. 103 in view of the reasons above and new grounds of rejection set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Britt et al. (Pub No. 2008/0261569) in view of Brisebois et al. (US Patent No. 10,142,391) and in further view of Motosaka et al. (Pub No. 2003/0323805).
Referring to the rejection of claim 1, Britt et al. discloses a computer-implemented method for enabling a user to use a plurality of instant messaging accounts in an instant messaging application, the computer-implemented method comprising: (See Britt et al., para. 43)
I. Please note that in this example, a user has multiple instant messaging accounts within in an instant messaging application.
the generating comprising providing corresponding credentials for each generated instant messaging account; (See Britt et al., para. 89)
II. Please note that in this example, the user is authenticated based upon the log-in credentials for each instant messaging account.
and providing an access to any of the plurality of instant messaging accounts. (See Britt et al., para. 89)
III. Please note that in this example, access is provided to the instant messaging accounts, if the log-in credentials are correct and the user is authenticated. 
However, Britt et al. fails to explicitly disclose accessing a master account in response to a successful authentication and generating at least one additional instant messaging account in response to given interaction.
Brisebois et al. discloses a system and method for diagnosing transient down-layer performance problems via multi-stream performance patternization.
Brisebois et al. discloses in response to a successful authentication, accessing a master account for an instant messaging application; (See Brisebois et al., Col. 6, lines 58-67 and Col. 7, lines 1-3) 
IV. Please note that in this example, authentication before access to the master account for an instant messaging application is performed wherein credentials for accessing data sources are required such as usernames, passwords, etc. 
Brisebois et al. discloses in response to performing a given interaction, generating at least one additional instant messaging account, in use, accessing the master account for the instant messaging application upon successful authentication; (See Brisebois et al., Col. 7, lines 4-25 and Col. 9, lines 24-26)
V. Please note that in this example, in response to authentication and accessing the master account, the access manager has credentials or authentication information associated with a master account for enabling access to generate some or all user accounts for instant messaging. 
The teachings of the combination of Britt et al. in view of Brisebois et al. does not explicitly disclose for each generated instant messaging account, uniquely associating a fake phone number with the generated instant messaging account.
Motosaka et al. discloses a method and apparatus for obtaining profile information that is generated when software programs in layers of a software system are processed. 
Motosaka et al. discloses for each generated instant messaging account, uniquely associating a fake phone number with the generated instant messaging account. (See Motosaka et al., para. 514-515 and 553-558)
VI. Please note that in this example, each generated user entry ID which is disclosed as an instant messaging account has uniquely assigned dummy data which is disclosed as a fake phone number recorded into a profile information database. 
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date to combine Britt et al.’s system and method for integrating and aggregating instant messaging for registered accounts on a mobile device and Brisebois et al.’s system and method for diagnosing transient down-layer performance problems via multi-stream performance patternization modified with Motosaka et al.’s method and apparatus for obtaining profile information that is generated when software 

Referring to the rejection of claim 2, (Britt et al. and Brisebois et al. modified by Motosaka et al.) discloses wherein the successful authentication comprises providing a login, providing a password and determining that the login and the password provided are legitimate. (See Britt et al., para. 54 and 89)

Referring to the rejection of claim 3, (Britt et al. and Brisebois et al. modified by Motosaka et al.) discloses wherein the providing of the credentials for each generated instant messaging account comprises obtaining a password for each generated instant messaging account and generating a login for each generated instant messaging account. (See Britt et al., para. 89 and 93)

Referring to the rejection of claim 4, (Britt et al. and Brisebois et al. modified by Motosaka et al.) discloses wherein each of the at least one associated fake phone number was generated as part of generating the login. (See Motosaka et al., para. 514-515 and 553-558)


Referring to the rejection of claim 5, (Britt et al. and Brisebois et al. modified by Motosaka et al.) discloses further wherein the generating of the login comprises, for each generated instant message account, selecting a given number of numbers of the associated fake phone number. (See Motosaka et al., para. 345-348 and 514-515)
The rationale for combining Britt et al. and Brisebois et al. in view of Motosaka et al. is the same as claim 1.

Referring to the rejection of claim 6, (Britt et al. and Brisebois et al. modified by Motosaka et al.) discloses wherein the generating of the at least one additional instant messaging account further comprises obtaining at least an alias name for each generated instant messaging account. (See Britt et al., para. 72 and 79)

Referring to the rejection of claim 7, (Britt et al. and Brisebois et al. modified by Motosaka et al.) discloses wherein the generating of the at least one additional instant messaging account further comprises obtaining an alias picture for each generated instant messaging account. (See Britt et al. para. 57 and 72)

Referring to the rejection of claim 8, (Britt et al. and Brisebois et al. modified by Motosaka et al.) discloses wherein the generating of the at least one additional instant 
The rationale for combining Britt et al. in view of Brisebois et al. is the same as claim 1.

Referring to the rejection of claim 9, (Britt et al. and Brisebois et al. modified by Motosaka et al.) discloses wherein the providing of an access to any of the plurality of instant messaging accounts comprises displaying a graphics user interface listing the plurality of instant messaging accounts. (See Britt et al., para. 50 and 55)

Referring to the rejection of claim 10, (Britt et al. and Brisebois et al. modified by Motosaka et al.) discloses wherein the providing of an access to any of the plurality of instant messaging accounts comprises selecting a given instant messaging account of the plurality of instant messaging accounts. (See Britt et al., para. 54)
Referring to the rejection of claim 11, (Britt et al. and Brisebois et al. modified by Motosaka et al.) discloses wherein the providing of the credentials for each generated instant messaging account comprises obtaining corresponding credentials from an already existing corresponding instant messaging account. (See Britt et al., para. 89 and 93)

Referring to the rejection of claim 12, (Britt et al. and Brisebois et al. modified by Motosaka et al.) discloses a computer-implemented method for enabling a user to use a 
I. Please note that in this example, a user has multiple instant messaging accounts within in an instant messaging application.
the generating comprising providing corresponding credentials for each generated additional instant messaging account; (See Britt et al., para. 89)
II. Please note that in this example, the user is authenticated based upon the log-in credentials for each instant messaging account.
and providing an access to any of the plurality of instant messaging accounts; (See Britt et al., para. 89)
III. Please note that in this example, access is provided to the instant messaging accounts, if the log-in credentials are correct and the user is authenticated. 
However, Britt et al. fails to explicitly disclose accessing a master account in response to a successful authentication and generating at least one additional instant messaging account in response to given interaction.
Brisebois et al. discloses a system and method for diagnosing transient down-layer performance problems via multi-stream performance patternization.
Brisebois et al. discloses accessing the master account of the instant messaging application upon successful authentication, (See Brisebois et al., Col. 6, lines 58-67 and Col. 7, lines 1-3) 
IV. Please note that in this example, authentication before access to the master account for an instant messaging application is performed wherein credentials for accessing data sources are required such as usernames, passwords, etc. 
Brisebois et al. discloses the accessing of the master account comprising displaying of list of at least one previously generated additional instant messaging account and the master account; (See Brisebois et al., Col. 7, lines 4-25 and Col. 9, lines 24-26)
V. Please note that in this example, in response to authentication and accessing the master account, the access manager has credentials or authentication information associated with a master account for enabling access to generate some or all user accounts for instant messaging. 
The teachings of the combination of Britt et al. in view of Brisebois et al. does not explicitly disclose for each generated instant messaging account, uniquely associating a fake phone number with the generated instant messaging account.
Motosaka et al. discloses a method and apparatus for obtaining profile information that is generated when software programs in layers of a software system are processed. 
Motosaka et al. discloses for each generated instant messaging account, uniquely associating a fake phone number with the generated instant messaging account. (See Motosaka et al., para. 514-515 and 553-558)
VI. Please note that in this example, each generated user entry ID which is disclosed as an instant messaging account has uniquely assigned dummy data which is disclosed as a fake phone number recorded into a profile information database. 


Referring to the rejection of claim 13, (Britt et al. and Brisebois et al. modified by Motosaka et al.) discloses a non-transitory computer-readable storage medium for storing computer-executable instructions which, when executed, cause a mobile device to perform a method for enabling a user to use a plurality of instant messaging accounts in an instant messaging application, the method comprising: (See Britt et al., para. 35 and 43)
I. Please note that in this example, a computer-readable storage medium when executed by a mobile device to perform a method for enabling a user has multiple instant messaging accounts within in an instant messaging application.
the generating comprising providing corresponding credentials for each generated additional instant messaging account; (See Britt et al., para. 89)
II. Please note that in this example, the user is authenticated based upon the log-in credentials for each instant messaging account.
and providing an access to any of the plurality of instant messaging accounts; (See Britt et al., para. 89)
III. Please note that in this example, access is provided to the instant messaging accounts, if the log-in credentials are correct and the user is authenticated. 

Brisebois et al. discloses a system and method for diagnosing transient down-layer performance problems via multi-stream performance patternization.
Brisebois et al. discloses accessing the master account of the instant messaging application upon successful authentication, the accessing of the master account comprising displaying of list of at least one previously generated additional instant messaging account and the master account; (See Brisebois et al., Col. 6, lines 58-67 and Col. 7, lines 1-3) 
IV. Please note that in this example, authentication before access to the master account for an instant messaging application is performed wherein credentials for accessing data sources are required such as usernames, passwords, etc. 
Brisebois et al. discloses wherein the generating of the at least one additional instant messaging account comprises providing corresponding credentials for each given instant messaging account. (See Brisebois et al., Col. 7, lines 4-25 and Col. 9, lines 24-26)
V. Please note that in this example, in response to authentication and accessing the master account, the access manager has credentials or authentication information associated with a master account for enabling access to generate some or all user accounts for instant messaging. 

Motosaka et al. discloses a method and apparatus for obtaining profile information that is generated when software programs in layers of a software system are processed. 
Motosaka et al. discloses for each generated instant messaging account, uniquely associating a fake phone number with the generated instant messaging account. (See Motosaka et al., para. 514-515 and 553-558)
VI. Please note that in this example, each generated user entry ID which is disclosed as an instant messaging account has uniquely assigned dummy data which is disclosed as a fake phone number recorded into a profile information database. 
The rationale for combining Britt et al. in view of Brisebois et al. is the same as claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D FIELDS whose telephone number is (571)272-3871.  The examiner can normally be reached on IFP M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHEWAYE GELAGAY can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/COURTNEY D FIELDS/Examiner, Art Unit 2436                                                                                                                                                                                                        March 4, 2021

/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436